Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments are moot as they are not addressed at the current ground of rejection.
Applicant argues that Cowburn fails to teach detecting if a door is opened and engaging the uv device after. While this argument is moot since the Office Action now relies on Kreiner to teach this limitation the examiner does believe that this limitation would be reasonably conveyed to one of ordinary skill in the art reading Cowburn. Specifically a door handle is predominately used for opening and closing doors. Thus the detection of a touch of the door handle as disclosed in Cowburn reasonably conveys information as to the door being opened. It isn’t absolute, but the claims do not preclude a 
The applicant argues that the prior art fails to teach a blood treatment device and that it was inappropriate for the examiner to assign no patentable weight to that limitation. Respectfully the examiner disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in the claims. When reading the preamble in the context of the entire claim, the recitation ‘a blood treatment device’ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The applicant states on page that “this claim feature limits the claim to a specific physical structure and is thus a technical feature of the invention.” The examiner asks how so? A door handle is a door handle regardless of whether it is on a door for a building, a car, or a blood treatment device. If the blood treatment device is further limiting as the applicants argue, then they should have no difficulty explaining and claiming such further limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4-10,15,17-18,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1 in view of Kreiner US 20160000951 A1.


Regarding Claim(s) 1, Cowburn teaches: A blood treatment device comprising (the examiner assigns no patentable weight)
at least one handle arrangement for a door, (Cowburn fig. 1)
the handle arrangement including at least one handle that is configured in ring shape; (Cowburn fig. 1)
(Cowburn [0033]-[0034])
at least one drive unit that is configured to move the handle along the disinfection unit; (Cowburn [0033]-[0034])
	at least one actuation element operable with the handle arrangement to activate the drive unit; and at least one sensor operable with the handle arrangement, said at least one sensor being configured to detect contact with or movement of the handle indicating use thereof, (Cowburn [0033]-[0034])
	Cowburn does not adequately teach: said at least one sensor being configured to detect opening of the door, (Kreiner [0029])
		said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle.
	Kreiner teaches: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle. (Kreiner [0028]-[0029], “it should be noted that intelligent sterilization rules of the present disclosure may in one alternate embodiment be implemented by physical logic rather than by a computing device and/or processor. For example, a physical activity such as grasping an object, opening or closing a compartment… may comprise a triggering event.”, “the dome light of a motor vehicle may be made to include a UV LED. In turn, the dome light may be configured to emit UV light for several seconds, e.g., after the motor vehicle is started, after a door is opened and/or closed, after a main cabin light is turned off (e.g., detected using a built-in capacitor with the functional circuitry designed into the bulb housing)… In another example, the vehicle may include a system with one or more UV LEDs that are controlled to utilize different intensities of light, different durations of activation and different activation schedules depending upon whether a person is actively within the vehicle or operating the vehicle.”)
It would have been obvious to one of ordinary skill in art to incorporate the detection state of the door with a time offset/schedule operation of the UV sterilizer as described in Kreiner with the device as described in Cowburn for the benefit of providing sterilization to prevent the passage of pathogens while simultaneously improving safety and energy efficiency by intelligently balancing sterilizing needs with human presence and other factors. (Kreiner [0020], “In one embodiment, exemplary devices of the present disclosure do not emit UV light at all times, both for safety and power consumption reasons. For example, a surface may need only occasional activation of the UV light to keep the surface decontaminated while not being actively used.” [0022], “In one embodiment, one or more of the above described features may comprise default settings which may be overridden depending upon the circumstances. For example, in the summer, when pathogen load is naturally lower, less intense/less frequent treatments may be more desirable (e.g., to achieve adequate disinfection performance while minimizing energy usage). Conversely in the winter, when people are inside more often and there is less natural disinfection, increasing the intensity/duration of UV light may be more appropriate to provide adequate disinfection.”)


Regarding Claim(s) 21, Cowburn teaches: A method of using a handle arrangement for a door of a blood treatment device, (the examiner assigns no patentable weight)
said handle arrangement including at least one handle, (Cowburn fig. 1)
at least one disinfection unit that works with light and that is arranged to disinfect the handle, (Cowburn [0033]-[0034])
at least one drive unit that is configured to move the handle along the disinfection unit, (Cowburn [0033]-[0034])
(Cowburn [0033]-[0034])
and at least11Serial No.: 16/347,019 Atty. Docket No.: P75891US0one sensor operable with the handle arrangement, (Cowburn [0033]-[0034])
the method comprising: 
detecting, by said at least one sensor, contact with or movement of the handle indicating use thereof; and activating, by said actuation element, said drive unit to move the handle along the disinfection unit (Cowburn [0033]-[0034])
Cowburn does not adequately teach: said at least one sensor being configured to detect opening of the door,
		said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle.
	Kreiner teaches: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle. (Kreiner [0028]-[0029], “it should be noted that intelligent sterilization rules of the present disclosure may in one alternate embodiment be implemented by physical logic rather than by a computing device and/or processor. For example, a physical activity such as grasping an object, opening or closing a compartment… may comprise a triggering event.”, “the dome light of a motor vehicle may be made to include a UV LED. In turn, the dome light may be configured to emit UV light for several seconds, e.g., after the motor vehicle is started, after a door is opened and/or closed, after a main cabin light is turned off (e.g., detected using a built-in capacitor with the functional circuitry designed into the bulb housing)… In another example, the vehicle may include a system with one or more UV LEDs that are controlled to utilize different intensities of light, different durations of activation and different activation schedules depending upon whether a person is actively within the vehicle or operating the vehicle.”)
It would have been obvious to one of ordinary skill in art to incorporate the detection state of the door with a time offset/schedule operation of the UV sterilizer as described in Kreiner with the device as described in Cowburn for the benefit of providing sterilization to prevent the passage of pathogens while simultaneously improving safety and energy efficiency by intelligently balancing sterilizing needs with human presence and other factors. (Kreiner [0020], “In one embodiment, exemplary devices of the present disclosure do not emit UV light at all times, both for safety and power consumption reasons. For example, a surface may need only occasional activation of the UV light to keep the surface decontaminated while not being actively used.” [0022], “In one embodiment, one or more of the above described features may comprise default settings which may be overridden depending upon the circumstances. For example, in the summer, when pathogen load is naturally lower, less intense/less frequent treatments may be more desirable (e.g., to achieve adequate disinfection performance while minimizing energy usage). Conversely in the winter, when people are inside more often and there is less natural disinfection, increasing the intensity/duration of UV light may be more appropriate to provide adequate disinfection.”)


Regarding Claim(s) 4, Cowburn teaches: wherein the sensor is electrically conductively connected to the handle. (Cowburn [0033]-[0034])

Regarding Claim(s) 5, Cowburn teaches: wherein the drive unit is configured to move the handle for so long that each peripheral section of the handle or the previously exposed section of the handle is moved along the disinfection unit at least once. (Cowburn [0033]-[0034])

Regarding Claim(s) 6, Cowburn teaches: wherein the disinfection unit engages partly or completely around the handle. (Cowburn [0033]-[0034])

Regarding Claim(s) 7, Cowburn teaches: wherein one or more guide elements are provided that guide the handle on its movement. (Cowburn [0033]-[0034])

Regarding Claim(s) 8, Cowburn teaches: wherein at least one of the guide elements is driven and thus forms at least part of the drive unit. (Cowburn [0033]-[0034])

Regarding Claim(s) 9, Cowburn teaches: wherein the drive unit is configured such that the handle is moved in a direction in which the handle is first moved along the guide element or elements and subsequently along the disinfection unit. (Cowburn [0033]-[0034])

Regarding Claim(s) 10, Cowburn teaches: wherein the disinfection unit is configured to emit UVC light or UVA light. (Cowburn [0036])

Regarding Claim(s) 15, Cowburn teaches: wherein the sensor is a contact sensor. (Cowburn [0033]-[0034], “senses capacitive touch (or other touch detection)”)

Regarding Claim(s) 17, Cowburn teaches: wherein the disinfection unit is configured in ring shape. (Cowburn [0033]-[0034]; fig. 1 – The disinfection units surround the ring of the handle and are therefore themselves ring shaped.)

Regarding Claim(s) 18, Cowburn teaches: wherein the guide elements are guide rollers. (Cowburn [0033]-[0034], “trolley-cog pads”)

Regarding Claim(s) 22, Cowburn teaches: wherein said drive unit moves the handle for so long that each peripheral section of the handle or a previously exposed section of the handle is moved along the disinfection unit at least once. (Cowburn [0033]-[0034])

Regarding Claim(s) 23, Cowburn teaches: wherein at least one guide element is provided that guides movement of the handle, the method including the drive unit moving the handle in a direction in which the handle is first moved along the guide element and subsequently along the disinfection unit. (Cowburn [0033]-[0034])





Claim(s) 11-13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1, Kreiner US 20160000951 A1 in view of Neumann US 20130302640 A1.

Regarding Claim(s) 11-13,19, Cowburn does not adequately teach: wherein an inside of the handle is hollow.
	wherein the handle comprises plastic or metal overall or at least at its surface.
wherein the handle has a surface or a surface coating that has catalytically or photocatalytically acting substances.
wherein the handle is stainless steel.
	Neumann teaches: wherein an inside of the handle is hollow. (Neumann [0030] – “the substrate 12 also can be designed hollow”)
	wherein the handle comprises plastic or metal overall or at least at its surface. (Neumann [0031])
wherein the handle has a surface or a surface coating that has catalytically or photocatalytically acting substances. (Neumann [0031])
wherein the handle is stainless steel. (Neumann [0033] – “One of the door handles of stainless steel was provided with a layer of 75% copper and 25% nickel according to the invention.”)
It would have been obvious to one of ordinary skill in art to utilize the handle materials/construction as taught in Neumann for the handle ring as taught in Cowburn for the benefit of creating a handle which can be manufactured at low cost, has good antibacterial properties and in terms of optical appearance and handleability does not differ from conventional fittings. (Neumann [0010]) 




Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1, Kreiner US 20160000951 A1 in view of Toratani US 6715368 B1.

Regarding Claim(s) 16, Cowburn teaches: wherein the sensor is electrically conductively connected to the handle (Cowburn [0033]-[0034], “senses capacitive touch (or other touch detection)” – Since the touch is detected through electrical capacitance it is electrically conductively connected to the handle)
Cowburn does not adequately teach: via a sliding contact. 
	Toratani teaches: via a sliding contact. (Toratani abstract)
It would have been obvious to one of ordinary skill in art to modify the electrical sensor of Cowburn to utilize a sliding contact to electrically couple the handle to the sensor as in Toratani for the benefit of ensuring stable electrical contact between the handle and the sensor thereby providing reliability of detection. (Toratani abstract)



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1, Kreiner US 20160000951 A1, Neumann US 20130302640 A1 in view of Meine US 20060230576 A1.

Regarding Claim(s) 20, Cowburn as modified by Neumann does not adequately teach:: wherein the surface or the surface coating of the handle includes titanium dioxide.
	Meine teaches: wherein the surface or the surface coating of the handle includes titanium dioxide.
It would have been obvious to one of ordinary skill in art to utilize the titanium dioxide as taught in Meine for the antimicrobial coating of the handle as taught in Cowburn as modified by Neumann since Meine teaches that it is ordinary skill in the art to substitute one coating/material for another for reasons including preferences, economics of the materials, intended use, etc. (Meine [0074] – “Upon reading the teachings of this specification, those of ordinary skill in the art will now understand that, under appropriate circumstances, such as user preference, advances in technology, intended use, economics and desired germ-fighting ingredients, etc., other antimicrobial additives and/or coatings, combinations of such anti-microbial plastics, germicidal coatings and disinfecting agents, etc., may suffice to be used within and as part of the sanitary handle system 100.”) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881